DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed December 10, 2021 is acknowledged.
Claims 1-4, 7-15 and 20-23 were pending. Claims 2, 7, 9-15 and 23 are being examined on the merits. Claims 1, 8 and 20-22 are withdrawn. Claims 3-4 are canceled.

Response to Arguments
Applicant’s arguments filed on December 10, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
or the current amendments to the claims, specification or drawings, or the cancelation of the claims subject to the rejection:

Objections to the Drawings
Objections to the Specification – Sequence Listing incorporation-by-reference paragraph
Objections to the Specification – Other 
Objection to claim 10 

Rejection of claim 12 under 35 USC § 112(b)
Rejection of claims 2-3, 7, 9, 11-14 and 23 under 35 USC § 102(a)(1) over Suzhou
Rejection of claims 3-4 under 35 USC § 103 over Suzhou in view of Milbury, and as 
evidenced by GenBank Accession No. JQ248012.1
Rejection of claims 10 and 15 under 35 USC § 103 over Suzhou in view of Mancini

Prior Art Rejections
	The prior art rejections of record are withdrawn in view of Applicant’s amendments to the instant claims, and new prior art rejections appear below. The following comments address Applicant’s arguments as they would apply to the new prior art rejections.
	In the Remarks, Applicant argues that there is no motivation to pick the combination of Suzhou primers SEQ ID NOs: 22 and 15 (even though Suzhou use SEQ ID NOs: 15 with 16), there is no motivation to adjust the lengths of these primers to arrive at instant SEQ ID NOs: 1 and 2, there is no motivation to use COLD PCR, and that there is no motivation to use a Tc for the COLD-PCR of 79°C (p. 15). As to the first two items, An, discussed below, provides the rationale in the teaching of any primer being obvious. In addition, also discussed below, the ordinary artisan knows how to choose primers and optimize so as to amplify a desired region. As for using a Tc of 79°C, there is a discussion in the rejection below of how the ordinary artisan would arrive at that temperature, and thus the rejection does account for this. Finally, as to choosing to use COLD-PCR, there is also reasoning in the rejection below that addresses this argument. 

Claim Objections
Claim 12 is objected to because of the following informality: “the PCR” in l. 1 should be “the COLD-PCR”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 

Claim 23 recites the limitation “determination of the presence or absence of a mutation 
in the KRAS, p53 and/or EGFR gene according to claim 2” in ll. 2-3. However, claim 2 has been amended to remove the references to p53 and EGFR. Therefore, to the extent that claim 23 refers to embodiments that require detecting p53 and/or EGFR, claim 23 does not further limit claim 2, from which it depends, and consequently is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2, 7, 9, 11-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou1 (CN 101875972 A, and English machine translation) in view of Milbury2 (COLD-PCR: improving the sensitivity of molecular diagnostics assays, Expert Rev Mol Diagn, 11(2): 1-18, 2011) and An (US Patent App. Pub. No. 2003/0050470) as evidenced by GenBank Accession No. JQ248012.13 (Homo sapiens clone B1102248 GTPase KRAS (KRAS) gene, exon 2 and partial cds, 2012).

Regarding the Suzhou reference, the citations below are to the English machine 
translation.

Regarding independent claim 2, Suzhou teaches …
A method for detecting the presence of a mutation in the KRAS gene in a sample 
obtained from a subject (p. 1, para. 1: “rapid detection of KRAS gene mutations”; p. 2, para. 6: “serum or plasma … [or] pathological tissue”);

nucleic acids with the following sequences (p. 2, last para.: “specifically amplifying a KRAS gene targeting sequence”);
AAAACAAGATTTACCTCTATTGTTGGA [SEQ ID NO: 1] and 
AGGCCTGCTGAAAATGACT [SEQ ID NO: 2] (p. 2, last para.: “primer pairs for specifically amplifying a KRAS gene targeting sequence”; p. 3, para. 2: “the continuous nucleotide sequence is selected from a nucleotide sequence of one of SEQ ID NOs: 3-22”; Suzhou SEQ ID NO: 22 (p. 19), which is 28 nucleotides in length, has 100% homology to the 27 nucleotides of instant SEQ ID NO: 1, and Suzhou SEQ ID NO: 15 (p. 17), which is 27 nucleotides in length, has 100% homology to the 20 nucleotides of instant SEQ ID NO: 2).
	
Regarding the limitation … using COLD-PCR, Suzhou teaches wherein the amplification is 
performed by PCR (p. 3, para. 8), and Milbank teaches wherein the PCR is COLD-PCR (e.g., abstract).

Regarding the limitation … wherein the Tc of the COLD-PCR is 79°C, Milbank as 
evidenced by GenBank Accession No. JQ248012.1 suggests this limitation. Specifically, Milbank teaches that the “Tc is usually equal to the melting temperature (Tm) – 1, where Tm is the experimentally determined melting temperature of the amplicon” (p. 12, para. 7). Milbank also describes how to design a COLD-PCR reaction, and how to experimentally determine the Tm (p. 5, paras. 3-6). 
4
Therefore, the Suzhou primers, as evidenced by GenBank Accession No. JQ248012.1, generate a 138 bp amplicon, which has an estimated Tm of 79.46°C. Further to the teachings of Milbank, the expected Tc would be 78.46°C (1 degree lower than the Tm), and that Tc would be confirmed experimentally. Therefore, even just using estimations, the prior art suggests a Tc within 0.54°C of the Tc recited in claim 2.

Regarding the limitation … using chemically synthesized nucleic acids consisting of [SEQ 
ID NOs: 1 and 2], An teaches “[v]arious probes and primers can be designed around the disclosed nucleotide sequences. Primers can be of any length, but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the residue is 2, etc., an algorithm defining all primers can be proposed: 
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus 1 (9 to 19), where n+y does not exceed the last number of the sequence. 
Therefore, An not only teaches designing primers or probes based on a known sequence, but also teaches an algorithm for defining all possible primers and probes of a given length based on a known sequence. In this respect, An teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence. While An is discussing sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study. Since the sequence consisting of instant SEQ ID NO: 1 is a subsequence of Suzhou SEQ ID NO: 22, and since the sequence consisting of instant SEQ ID NO: 2 is a subsequence of Suzhou SEQ ID NO: 15, the ordinary artisan would have recognized, based on the above teachings of An, that subsequences of Suzhou SEQ ID NOs: 22 and 15, which includes instant SEQ ID NOs: 1 and 2, respectively, would be acceptable primers to amplify the KRAS gene.

Finally, regarding the requirement that the combination of instant SEQ ID NOs: 1 and 2 be used together in the same reaction, Suzhou teaches that SEQ ID NO: 22, of which instant SEQ ID NO: 1 is a subsequence, and that SEQ ID NO: 15, of which instant SEQ ID NO: 2 is a subsequence, can each be used to amplify a region of the KRAS gene, as noted above. Suzhou only teaches 20 primers total (SEQ ID NOs: 3-22), some of which are forward and some of which are reverse primers (p. 45, para. 3). Also as noted above, Suzhou SEQ ID NOs: 22 and 15 

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Suzhou and incorporate the COLD-PCR of Milbank. Suzhou teaches the need for rapid detection of gene mutations. The ordinary artisan understands that gene mutations are often present in low-abundance in biological samples. Milbank teaches that COLD-PCR can be used to selectively amplify low-abundance DNA variants. Therefore, the ordinary artisan would have been motivated to incorporate the Milbank COLD-PCR into the method of Suzhou in order to increase the efficiency of amplifying low-abundance mutations. The ordinary artisan would also have been able to optimize the primer design to have a particular Tc through routine experimentation, based on the teachings in Milbank which describe how to determine the Tc experimentally, and based on the Tm-based estimates, also 
	In addition, the ordinary artisan would have been able to design the specific primer sequences and choose the specific combination of primers through routine experimentation in order to optimize the primer sequences for a particular assay, and additionally would have been motivated to optimize the primer pair combination in order to amplify a target region of interest as an obvious matter of design choice. The ordinary artisan would have had an expectation of success as optimizing PCR protocols and designing primers is well-known in the art.

	Regarding dependent claims 7 and 9, Suzhou additionally teaches wherein the presence of a mutation is used to determine appropriate treatment (p. 1, last para. through p. 2, paras. 1-2), as recited in claim 7, and wherein the method further comprises administration to the subject of suitable therapeutic (p. 2, para. 1: “individualized … treatment plan”), as recited in claim 9.

	Regarding dependent claims 11-14, Suzhou additionally teaches wherein the mutation is a point mutation (p. 1, para. 3), as recited in claim 11, wherein the PCR is carried out on circulating tumor DNA (p. 2, paras. 3, 6; p. 5, para. 1), as recited in claim 12, wherein the sample is a tumor biopsy sample (p. 2, para. 6: “pathological tissue”; p. 5, para. 1: “diseased tissue”), as recited in claim 13, and wherein the presence of more than one mutation is assessed (p. 11, claim 14.

	Regarding claim 23, Suzhou teaches …
	A method of treating a subject for cancer (p. 2, para. 1: “KRAS gene test is performed, a targeted comprehensive is added to the chemotherapy based on the individualized comprehensive treatment plan, such as Erbitux”);
wherein the method comprises determination of the presence or absence of a mutation in the KRAS gene according to claim 2 (see citations above for claim 2);
and further comprising the administration of a therapeutic agent if a mutation is identified (p. 2, para. 1: “KRAS gene test is performed, a targeted comprehensive is added to the chemotherapy based on the individualized comprehensive treatment plan, such as Erbitux”; p. 2, para. 2: “detect KRAS mutations … assist clinicians in screening effective patients for anti-EGFR targeted drugs, realize personalized treatment of tumor patients”);
wherein the choice of therapeutic agent is determined based on the determined mutation profile (p. 2, para. 1: “KRAS gene test is performed, a targeted comprehensive drug is added to the chemotherapy based on the individualized comprehensive treatment plan, such as Erbitux”; p. 2, para. 2: “detect KRAS mutations … assist clinicians in screening effective patients for anti-EGFR targeted drugs, realize personalized treatment of tumor patients”).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou (CN 101875972 A, and English machine translation) in view of Milbury (COLD-PCR: improving Expert Rev Mol Diagn, 11(2): 1-18, 2011) and An (US Patent App. Pub. No. 2003/0050470), as evidenced by GenBank Accession No. JQ248012.1 (Homo sapiens clone B1102248 GTPase KRAS (KRAS) gene, exon 2 and partial cds, 2012) as applied to claim 2 above, and further in view of Mancini5 (The Use of COLD-PCR and High-Resolution Melting Analysis Improved the Limit of Detection of KRAS and BRAF Mutations in Colorectal Cancer, Journal of Molecular Diagnostics, 12(5): 705-711, 2010).

Regarding dependent claims 10 and 15, Mancini additionally teaches further comprising the determination of the presence or absence of a mutation in BRAF (e.g., abstract).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Suzhou and incorporate the determination of BRAF mutations, as taught by Mancini. Suzhou teaches the importance for determining gene mutation profiles for determining prognosis and treatment of cancer. The ordinary artisan understands that tumors often include mutations in multiple genes. Mancini teaches screening both KRAS and BRAF in colorectal cancer to improve the ability to identify targeted therapy. Therefore, the ordinary artisan would have been motivated to add the BRAF screening of Mancini to the KRAS screening of Suzhou in order to improve treatment recommendations for patients, and would have had an expectation of success, as screening tumors for biomarkers is well-known in the art. 

Conclusion
Claims 2, 7, 9-15 and 23 are being examined on the merits, and are rejected. Claim 12 is objected to. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Suzhou was cited in the PTO-892 Notice of References Cited mailed September 10, 2021.
        2 Millbury was cited in the PTO-892 Notice of References Cited mailed September 10, 2021.
        3 GenBank Accession No. JQ248012.1 was cited in the PTO-892 Notice of References Cited mailed September 10, 2021.
        4 The Tm was calculated using the Oligo Calc calculator, which is available online at http://biotools.nubic.northwestern.edu/OligoCalc.html. 
        5 Mancini was cited in the Information Disclosure Statement submitted March 6, 2020.